Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both “resonant frequency tracker” and “system”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  Examiner assumes the preamble of it is “The method of Claim 13”, NOT “The resonant frequency tracker of Claim 13” in order to proceed with prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an electromagnetic load" at line 4 renders the claim indefinite. It is unclear for whether this electromagnetic load is the same as the one recited at line 1. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 8 recites the limitation "a frequency error of the waveform signal" at line 2 renders the claim indefinite. It is unclear for whether this frequency error of the waveform signal is the same as the one recited in the preceding claim 1 at line 16. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 12, recites the limitation "the amplitude" at line 6 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “amplitude” and “an amplitude of the driving signal” at lines 2-3 and to whether they are the same or different. Further clarification is required to either further differentiate (the amplitude) or provide proper antecedent basis.
Claim 20 recites the limitation "a frequency error of the waveform signal" at line 2 renders the claim indefinite. It is unclear for whether this frequency error of the waveform signal is the same as the one recited in the preceding claim 13 at line 13. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 24, recites the limitation "the amplitude" at line 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “amplitude” and “an amplitude of the driving signal” at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the amplitude) or provide proper antecedent basis.
Claim 25 recites the limitation "an electromagnetic load" at line 6 renders the claim indefinite. It is unclear for whether this electromagnetic load is the same as the one recited at line 2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claims 2-7 and 9-11 are also rejected because each claim depends on a rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-15, 17-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palit (US 20200139403) in view of KUTEJ et al. (US 20180021811).
Regarding claims 1 and 13, Palit discloses a resonant frequency tracker 110 (fig. 1) and a method (abstract; ¶ 0006) comprising: driving an electromagnetic load 30 (fig. 1, i.e. a linear resonant actuator (LRA)) with 5a driving signal 21 (fig. 1, i.e. a resonator driver), the resonance-frequency tracker (abstract; ¶ 0035) comprising: 
a signal generator configured to generate a waveform signal at a driving frequency for driving an electromagnetic load 30 (fig. 1, i.e. a linear resonant actuator (LRA)) (¶ 0012, 0042); and 
control circuitry (¶ 0008) configured to: 
during driving of the electromagnetic load 30 (fig. 1, i.e. a linear resonant actuator (LRA)) by the waveform signal or a 10signal derived therefrom, receive: 
a current signal (1291) representative of a current (I) associated with the electromagnetic load (¶ 0020, 0034); and 

calculate a phase difference (150/159) between the current signal (1291) and the second signal (129V) (¶ 0039-0040);
Palit discloses all the limitations of the claimed invention as set forth above, except for determine a frequency error of the waveform signal based on the phase 20difference; and control the driving frequency based on the frequency error.
However, KUTEJ et al. teaches determine a frequency error (i.e. a frequency difference) of the waveform signal (45) based on the phase 20difference (i.e. a phase error); and control the driving frequency based on the frequency error (i.e. a frequency difference) (¶ 0030, 0033, 0039, 0043).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Palit‘s reference, to include such controlling of the driving frequency as set forth a, as suggested and taught by KUTEJ, for the purpose of improving the sensitivity and accuracy of the measurements (¶ 0030).
With respect to claims 2 and 14, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which Palit further discloses wherein the electromagnetic load comprises a haptic transducer (¶ 0004, i.e. haptic devices).
claims 3 and 15, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which Palit further discloses wherein the electromagnetic load comprises a linear resonant actuator 30 (fig. 1, i.e. a linear resonant actuator (LRA)).
With respect to claims 5 and 17, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which Palit further discloses wherein: the second quantity is the back electromotive force 539 (fig. 5A, i.e. back-emf) of the electromagnetic load 30 (fig. 1, i.e. a linear resonant actuator (LRA)); and the control circuitry (¶ 0008) is further configured to estimate the back electromotive force 539 (fig. 5A, i.e. back-emf) based on the voltage (V) associated with the electromagnetic load, the current (I) 15associated with the electromagnetic load, and a coil impedance (530) associated with the electromagnetic load 30 (fig. 1, i.e. a linear resonant actuator (LRA)) (¶ 0067, 0088).
With respect to claims 6 and 18, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which KUTEJ further discloses wherein the control circuitry 32, 20 (fig. 1, i.e. a control circuit of the controller 20) is configured to control the driving frequency in order to minimize the 20frequency error (i.e. phase error) (¶ 0069).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such controlling of the driving frequency as set forth a, as suggested and taught by KUTEJ, for the purpose of improving the sensitivity and accuracy of the measurements (¶ 0030).
claims 9 and 21, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which Palit further discloses wherein the control circuity (¶ 0008) is further configured to implement a closed loop control system (101A, 101B, 101C, 101D, 201) having a loop filter in order to determine the frequency error (¶ 0013, 0025, 0043,…).
With respect to claims 10 and 22, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which Palit further discloses wherein the control circuitry (¶ 0008) is further configured to provide an initial drive frequency as a first input to the loop filter to cause the loop filter at its initiation to generate the waveform signal having the drive frequency equal to the initial drive frequency (¶ 0009, 0018, 0038, 0104).
With respect to claims 11 and 23, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which KUTEJ further discloses wherein: the control circuitry 32, 20 (fig. 1, i.e. a control circuit of the controller 20) is further configured to integrate the drive frequency to generate a driving phase for the waveform signal (45) (¶ 0029); and the signal generator 68 (fig. 11) is further configured to generate the waveform signal 15having the driving phase (¶ 0069).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such driving phase as set forth a, as suggested and taught by KUTEJ, for the purpose of improving the sensitivity and accuracy of the measurements (¶ 0030).
With respect to claims 12 and 24, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above of which Palit further discloses 
With respect to claim 25, Palit in view of KUTEJ et al. discloses the limitations of the claimed invention as set forth above in claim 1 (similar features) including of which Palit further discloses a host device (¶ 0007, i.e. a system).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palit (US 20200139403) in view of KUTEJ et al. (US 20180021811) as applied to claims 1 and 13 above, and further in view of Cox et al. (US 20180323725).
Regarding claims 4 and 16, Palit in view of KUTEJ et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the control circuitry is configured to calculate the phase difference by: demodulating the current signal based on the drive frequency to determine a relative phase of the current signal; 5demodulating the second signal based on the drive frequency to determine a relative phase of the second signal; and calculating the phase difference to be a difference between the relative phase of the second signal and the relative phase of the current signal.
However, Cox teaches wherein the control circuitry (12a, 12b, 12n, 24) is configured to calculate the phase difference by: demodulating (28a, i.e. demodulation .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palit (US 20200139403) in view of KUTEJ et al. (US 20180021811) as applied to claims 1 and 13 above, and further in view of Radecker et al. (US 20070024254).
Regarding claims 7 and 19, Palit in view of KUTEJ et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the control circuitry is configured to control the driving frequency in order to minimize a difference between the frequency error and a predetermined frequency offset.
However, Radecker teaches wherein the control circuitry (690, i.e. the regulation means) is configured to control the driving frequency (f, i.e. an operating frequency) in order to minimize a difference between the frequency error (i.e. phase difference) and a predetermined frequency offset (i.e. a predetermined phase reference value) (¶ 0078). Therefore, it would have been obvious before the effective date of the claimed invention .

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palit (US 20200139403) in view of KUTEJ et al. (US 20180021811) as applied to claims 1 and 13 above, and further in view of Macours et al. (US 20170256145).
Regarding claims 8 and 20, Palit in view of KUTEJ et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the control circuity is further configured to determine a frequency error of the waveform signal based on estimates of an equivalent mass of the electromagnetic load and an impedance at resonance of the electromagnetic load.
However, Macours teaches wherein the control circuity (20, i.e. a controller) is further configured to determine a frequency error (i.e. offset) of the waveform signal based on estimates of an equivalent mass (i.e. a displacement of voice coil motor) of the electromagnetic load (i.e. linear resonance actuator (LRA)) and an impedance (Z) at resonance of the electromagnetic load (abstract; ¶ 0048). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such determination of frequency error/offset as set forth above, as suggested and taught by Macours, for the purpose of improving the accuracy of the lens positioning during use (¶ 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761